Name: Commission Regulation (EC) No 1187/2004 of 25 June 2004 amending for the 35th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001
 Type: Regulation
 Subject Matter: European construction;  free movement of capital;  international affairs;  international trade;  Asia and Oceania;  politics and public safety;  air and space transport
 Date Published: nan

 26.6.2004 EN Official Journal of the European Union L 227/19 COMMISSION REGULATION (EC) No 1187/2004 of 25 June 2004 amending for the 35th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freezing of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular the first indent of Article 7(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 23 June 2004, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 2004. For the Commission Christopher PATTEN Member of the Commission (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 984/2004 (OJ L 180, 15.5.2004, p. 24). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: 1. The following entries shall be added under the heading Natural persons. (a) Mohamed Ben Mohamed Abdelhedi. Address: via Catalani 1, Varese (Italy). Date of birth: 10 August 1965. Place of birth: Sfax (Tunisia). Fiscal Code: BDL MMD 65M10 Z352S. (b) Kamel Darraji. Address: via Belotti 16, Busto Arsizio (Varese, Italy). Date of birth: 22 July 1967. Place of birth: Menzel Bouzelfa (Tunisia). Fiscal Code: DRR KML 67L22 Z352Q or DRR KLB 67L22 Z352S. (c) Mohamed El Mahfoudi. Address: via Puglia 22, Gallarate (Varese, Italy). Date of birth: 24 September 1964. Place of birth: Agadir (Morocco). Fiscal Code: LMH MMD 64P24 Z330F. (d) Imed Ben Bechir Jammali. Address: via Dubini 3, Gallarate (Varese, Italy). Date of birth: 25 January 1968. Place of birth: Menzel Temine (Tunisia). Fiscal Code: JMM MDI 68A25 Z352D. (e) Habib Ben Ahmed Loubiri. Address: via Brughiera 5, Castronno (Varese, Italy). Date of birth: 17 November 1961. Place of birth: Menzel Temine (Tunisia). Fiscal Code: LBR HBB 61S17 Z352F. (f) Chabaane Ben Mohamed Trabelsi. Address: via Cuasso 2, Porto Ceresio (Varese, Italy). Date of birth: 1 May 1966. Place of birth: Menzel Temine (Tunisia). Fiscal code: TRB CBN 66E01 Z352O. 2. The entry Youssef ABDAOUI (alias Abu ABDULLAH, ABDELLAH, ABDULLAH), Piazza Giovane Italia 2, Varese, Italy. Place of birth: Kairouan (Tunisia). Date of birth: 4 June 1966. under the heading Natural persons shall be replaced by the following: Youssef Abdaoui (alias (a) Abu Abdullah, (b) Abdellah, (c) Abdullah). Address: (a) via Romagnosi 6, Varese (Italy), (b) Piazza Giovane Italia 2, Varese (Italy). Date of birth: (a) 4 June 1966, (b) 4 September 1966. Place of birth: Kairouan (Tunisia). Fiscal Code: BDA YSF 66P04 Z352Q.